NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      MAR 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 FREDDY MORENO TORRES,                            No. 16-15760

                  Plaintiff-Appellant,            D.C. No. 5:14-cv-05136-BLF

   v.
                                                  MEMORANDUM*
 MICHAEL C. SAYRE, M.D., “CMO”,
 sued in their official and individual
 capacity; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                        for the Northern District of California
                   Beth Labson Freeman, District Judge, Presiding

                             Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Freddy Moreno Torres, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28

U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2004), and we affirm.

      The district court properly granted summary judgment because Torres failed

to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent in treating his chronic pain and the 2013 injury to his left

arm. See id. at 1057-60 (a prison official acts with deliberate indifference only if

he or she knows of and disregards an excessive risk to the prisoner’s health;

negligence and a mere difference in medical opinion are insufficient to establish

deliberate indifference); see also Estelle v. Gamble, 429 U.S. 97, 107 (1976) (“A

medical decision not to order an X-ray, or like measures, does not represent cruel

and unusual punishment.”).

      AFFIRMED.




                                           2                                    16-15760